            Case 1:20-cv-03256-VSB Document 17 Filed 01/25/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :                             1/25/2021
E.Z., et al.,                                              :
                                                           :
                                        Plaintiffs,        :
                                                           :                 20-cv-3256 (VSB)
                      -against-                            :
                                                           :                      ORDER
NEW YORK CITY DEPARTMENT OF                                :
EDUCATION,                                                 :
                                                           :
                                        Defendant.         :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          In the parties’ December 16, 2020 joint status report, they represented that they intended

 to engage in settlement discussions during the week of January 15, 2021, and if settlement were

 not reached at that time, they would submit a subsequent status update. (Doc. 16.) I have not

 received anything from the parties since that status update. Accordingly, it is hereby:

          ORDERED that the parties shall submit a joint letter on or before January 29, 2021,

 updating the Court on the status of settlement discussions between the parties.

 SO ORDERED.

Dated: January 25, 2021
       New York, New York

                                                               ______________________
                                                               Vernon S. Broderick
                                                               United States District Judge
